10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:18-cv-00170-RCJ-CBC Document 15 Filed 10/29/18 Page 1 of 3

DAYLE ELIESON /
United States Accomey l men 1:;.:;§1=¢£0
DEBORAH LEE STACHEL __ ENTERZD :: SERVED C'N
Regional Chief Counsel, Region IX COUN€'.’.-L'PA.'<>'~";$ oF RECG.»’»\D
Social Security Administration 3
MICHAEL K. MARRIOTT, CSBN 280890 OC'[ 3 f;j_
Special Assistant United States Attomey
160 Spear Street, Suite 800 . ., , . ,
San Francisco, California 94105 CL%T§T?CDT|%‘F%\?£§:RT
Telephone: (415) 977-8985 BY: 0;;>117!
Facsimile: (415) 744-0134 " `""”'"
E-Mail: Michael.Marriott@ssa.gov

 

 

 

 

 

 

 

 

Attomeys for Defendant
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
RENO DIVISION
MATTl-IEW CHILDERS, ) Case No: 3:18-cv-00170'RCJ-CBC
) .. n
Plaimiff ) bF“DL/`L
) STIPULATION FOR EXTENSION OF
v. ) TIME TO FlLE DEFENDANT’S CROSS
) MOTION TO AFFIRM
NANCY A. BERRYHILL, Acting )
Commissioner of Social Security, ) (First Request)
)
Defendant. )
)

 

Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests
an extension of time of thirty days from October 29, 2018 to November 28, 2018, to prepare and
tile her cross motion to aft`rrm. This is the Commissioner’s first request for an extension.

Defendant respectfully requests this extension of time because of a very heavy workload,
including two district court merits hearings scheduled in the next two weeks, requiring

significant additional preparation time.

-1-

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

objection to this extension.

Date: October 29 2018

 

Date: October 29 2018

 

Of Counsel

Jeffrey Chen

Assistant Regional Counsel
Social Security Administration

DATE: /OL~BQZOL§

 

By:

By:

Case 3:18-cv-00170»RCJ-CBC Documer\t 15 Filed 10/29/18 Page 2 of 3

On October 29, 2018, Plaintiff` s counsel informed Defendant by email that he had no

Respectfully submitted,

SHOOK & STONE, CHTD.

/s/* John B. Shook

JOHN B. SHOOK

*authorized by email October 29, 2018
Attomeys for Plaintiff

DAYLE ELIESON

United States Attorney

/s/ Michael K. Marriott

MICHAEL K. MARRIOTT

Assistant Regional Counsel

Attomeys for Defendant

IT IS SO ORDERED.

 

EONORABLE dARLA BALDWIN cARRY
United States Magistrate Judge

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Date:

 

 

Case 3:18-cv-00170-RCJ-CBC Documer\t 15 Filed 10/29/18 Page 3 of 3

CERTIFICATE OF SERVICE

John B. Shook

Shook & Stone Chtd.
710 S. Fourth St.

Las Vegas, NV 89101

October 29 2018

 

By:

I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

to File Defendant’s Cross Motion to Aft`lrm to be served, via CM/ECF notification, on:

DAYLE ELIESON
United States Attorney

/s/ Michael K. Marriott
MICHAEL K. MARRIOTT
Assistant Regional Counsel

Attomeys for Defendant

 

